               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

RONNIE REDDEN,

     Petitioner,

v.                                   CIVIL ACTION NO. 1:18-cv-00751

MICHAEL MARTIN, Warden,

     Respondent.


                   MEMORANDUM OPINION AND ORDER

     By Standing Order, this matter was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

proposed findings and recommendations (“PF&R”) for disposition

pursuant to 28 U.S.C. § 636(b)(1)(B). (Doc. No. 27).

     Magistrate Judge Aboulhosn submitted to the court his PF&R

on October 24, 2018, in which he recommended that the court deny

petitioner’s “Motion for Leave to File Amended Complaint” (ECF

No. 11), grant respondent’s “Motion to Dismiss for Lack of

Jurisdiction” (ECF No. 20), Deny as moot petitioner’s “Motion to

Reset Federal Clock or Timelines” (ECF NO. 12), and remove this

matter from the court’s docket.

     In accordance with 28 U.S.C. § 636(b), the parties were

allotted seventeen days in which to file any objections to

Magistrate Judge Aboulhosn’s PF&R.    The failure of any party to

file such objections within the time allotted constitutes a
waiver of such party’s right to a de novo review by this court.

Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989).    The

petitioner filed a number of motions after the magistrate judge

submitted his proposed findings and recommendations: Motion to

Appeal Magistrate Omar Aboulhosn Recommendation (ECF NO. 29),

Motion to Obtain Transcripts (ECF NO. 30), Motion to Obtain

Statement (ECF No. 31), and Prayer of Relief (ECF No. 32).

Based upon the petitioner’s timely filing of these motions

within the requisite time for filing objections to the PF&R and

based upon the subject of the motions, the court construes these

motions as objections to the magistrate judge’s PF&R.       The court

reviews the petitioner’s objections below.

                             I.   DISCUSSION

                            a. Underlying Petition

       The instant matter refers to the petitioner’s Petition

under 28 U.S.C. § 2254 for Writ of Habeas Corpus.

       In his proposed findings and recommendations, the

magistrate judge thoroughly laid out the procedural history of

the petitioner’s relevant criminal cases and subsequent Habeas

Corpus Petitions before the court.    The background of the

petitioner’s petition is as follows:

                         i. Criminal Action No. 95-F-153:

       On January 17, 1996, petitioner was convicted of first-

degree sexual assault.    State v. Redden, Case No. 95-F-153;

                                  2
(Document No. 3-6, p. 3.).     Petitioner appealed his conviction

to the Supreme Court of Appeals of West Virginia (“WVSCA”)

arguing that the Circuit Court erred in finding that petitioner

knowingly, intelligently, and voluntarily waived his right to a

jury trial.   On May 29, 1997, the WVSCA issued an opinion

affirming the decision of the Circuit Court of Mercer County.

State v. Redden, 199 W.Va. 660, 487 S.E.2d 318 (1997).

Petitioner did not file a Petition for Writ of Certiorari in the

United States Supreme Court.

                      ii. First Section 2254 Petition:

        On December 13, 2005, petitioner, proceeding pro se,

filed his first Petition Under 28 U.S.C. § 2254 for Writ of

Habeas Corpus By a Person in State Custody.     Redden v. McBride,

Civil Action No. 1:05-1147 (S.D.W. Va. Aug. 1, 2006), (Document

No. 1).   In his Petition, petitioner challenged the validity of

the sexual assault convictions obtained against him in two

separate cases in the Circuit Court of Mercer County (Case Nos.

92-F-77 and 95-F-153).   Id.    By Proposed Findings and

Recommendation entered on June 28, 2006, United States

Magistrate Judge R. Clarke VanDervort recommended that

petitioner’s Section 2254 Petition be denied as untimely.     Id.,

(Document No. 7).   Petitioner filed his Objections on July 3,

2006.   Id., Document No. 8.    By Memorandum Opinion and Order

entered on August 1, 2006, United States District Judge David A.

                                   3
Faber overruled petitioner’s Objections, adopted Judge

VanDervort’s recommendation, and dismissed petitioner’s Section

2254 Petition as untimely.    Id., (Document No. 9); Redden v.

McBride, 2006 WL 2189727 (S.D.W. Va. Aug. 1, 2006).    Petitioner

did not file an appeal with the Fourth Circuit Court of Appeals.

                       iii. First State Habeas Petition:

       In 2008, Petitioner filed his first State habeas petition

raising errors related to both his 1992 and 1996 convictions.

(Document No. 11-2).    Specifically, petitioner alleged the

following grounds of error: (1) ineffective assistance of trial

counsel; (2) the trial court improperly admitted 404(b)

evidence; (3) ineffective assistance of appellate counsel; (4)

denial of a jury trial; (5) failure of counsel to take an

appeal; (6) defects in the indictment; (7) claims concerning use

of informers to convict; and (8) sufficiency of evidence.      Id.

After conducting an omnibus hearing, the Circuit Court denied

petitioner’s habeas petition on December 16, 2010.    Id.

Petitioner appealed the Circuit Court’s decision. (Document Nos.

11-2, 11-3, 11-4, and 11-5).    On April 16, 2012, the WVSCA

issued a memorandum decision affirming the decision of the

Circuit Court of Mercer County.    Ronnie R. v. Ballard, 2012 WL

3055682, * 2 – 3 (W. Va. April 16, 2012).




                                  4
                      iv. Second State Habeas Petition:

       On April 1, 2013, petitioner filed his second State

habeas petition again challenging both his 1992 and 1996

convictions.   (Document No. 3-2, p. 2 and Document No. 3-6).

Specifically, petitioner argued that his prior trial counsel and

habeas counsel were ineffective.       Id.   On May 16, 2016, the

Circuit Court denied petitioner’s habeas petition without

conducting an evidentiary hearing.       Id.   Specifically, the

Circuit Court determined that petitioner’s habeas petition

attempted to relitigate issues resolved in prior proceedings

that had “been final upon the merits for many years.”        Id.

Petitioner filed his appeal arguing that the Circuit Court erred

in denying his habeas petition without conducing an evidentiary

hearing. (Document No. 3-2, p. 2).       By Memorandum Decision

entered on September 5, 2017, the WVSCA affirmed the Circuit

Court’s decision.   Ronnie R. v. Ballard, Case No. 16-0565 (W.Va.

Sep. 5, 2017); (Document No. 3-2, pp. 1 – 5).        By Order entered

on November 14, 2017, the WVSCA denied petitioner’s petition for

rehearing. (Id., p. 6).

                       v. Second Section 2254 Petition:

       On April 30, 2018, petitioner, acting pro se, filed the

instant Petition Under 28 U.S.C. §2254 for Writ of Habeas Corpus

By a Person in State Custody challenging his 1996 conviction

(Case No. 95-F-153) (Civil Action No. 1:18-00751, Document Nos.

                                   5
3, 3-1, and 3-9).   In his Petition, petitioner alleges the

following grounds for habeas relief: (1) Ineffective assistance

of trial counsel; (2) Ineffective assistance of appellate

counsel; and (3) Ineffective assistance of habeas counsel.    Id.

       As Exhibits, petitioner attaches the following: (1) A

copy of the WVSCA’s “Memorandum Decision” as filed in Ronnie R.

v. Ballard, Case No. 16-0565 on September 5, 2017 (Document No.

3-2, pp. 1 – 6 and Document No. 3-4, pp. 10 - 14); (2) A copy of

the WVSCA’s Order dated November 14, 2017, denying petitioner’s

petition for rehearing in Ronnie R. v. Ballard, Case No. 16-0565

(Document No. 3-2, p. 6); (3) A copy of respondent’s “Summary

Response” as filed with the WVSCA in Ronnie R. v. Ballard, Case

No. 16-0565 (W.Va. Sept. 5, 2017) (Document No. 3-3); (4) A copy

of an e-mail from respondent’s counsel to petitioner’s counsel

dated November 22, 2016, regarding the contents of the Appendix

Record in Ronnie R. v. Ballard, Case No. 16-0565 (W.Va. Sept. 5,

2017) (Document No. 3-4, p. 2); (5) A copy of petitioner’s

Notice of Appeal as filed by counsel with the WVSCA in Ronnie R.

v. Ballard, Case No. 16-0565 (W.Va. Sept. 5, 2017) (Id., pp. 3 –

9); (6) A copy of petitioner’s Brief as filed by counsel in

Ronnie R. v. Ballard, Case No. 16-0565 (W.Va. Sept. 5, 2017)

(Document No. 3-5); (7) A copy of the Circuit Court’s “Order

Summarily Denying Petition for Writ of Habeas Corpus” as filed

in Civil Action No. 13-C-123 on May 16, 2016 (Document No. 3-6);

                                 6
and (8) A copy of petitioner’s “Amended Petition for Writ of

Habeas Corpus” and Memorandum in Support, Losh List, and the

State’s Response as filed in the Circuit Court in Civil Action

No. 08-C-398 (second State habeas) (Document Nos. 3-7, 3-8, 3-

10).

        By Order entered on May 3, 2018, the undersigned directed

respondent to file a limited response addressing the timeliness

of petitioner’s Petition. (ECF No. 8).     On May 25, 2018,

petitioner filed a “Motion to Reset Federal Clock or Timeline.”

(ECF No. 12).   In support, movant states as follows: (1)

petitioner was “resentenced” in 2008 or 2009 because

Huttonsville Correctional Center “messed up my parole date;” and

(2) petitioner presented “new evidence” of ineffective

assistance of counsel in his third State habeas petition.      Id.

        On July 12, 2018, petitioner filed his Motion for Leave

to Amend Petition.   (ECF No. 17).    Specifically, petitioner

requested permission to supplement his Petition to include an

excessive sentence claim.   Id.   As an Exhibit, petitioner

attached a copy of his Supplemental Petition. (ECF Nos. 17-1 and

19).   By Order entered on July 16, 2018, the magistrate judge

granted petitioner’s Motion for Leave to Amend Petition.      (ECF

No. 18).

        On July 24, 2018, respondent filed his “Motion to Dismiss

for Lack of Jurisdiction” and Memorandum in Support.     (ECF Nos.

                                  7
20 and 21).    Specifically, respondent contends that petitioner’s

Section 2254 Petition must be dismissed as second or successive.

Id.    As an Exhibit, respondent attaches a copy of Redden v.

McBride, 2006 WL 2189727 (S.D.W. Va. Aug. 1, 2006), wherein this

Court denied petitioner’s prior Section 2254 Petition as

untimely. (ECF No. 20-1).    On July 25, 2018, Notice pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), was issued

to petitioner, advising him of his right to file a response to

respondent’s request for dismissal.    (ECF No. 22).   On August

14, 2018, petitioner filed his Response in Opposition.     (ECF No.

23).    As Exhibits, petitioner attaches the following: (1) A copy

of a letter addressed to the Fayette County District Attorney

regarding incidents occurring at Mount Olive Correctional Center

(Document No. 23-1, pp. 1 – 12.); (2) A copy of the Circuit

Court’s Docket Sheet for State v. Redden, Case No. 92-F-77 (Id.,

pp. 13 – 17.); (3) A copy of the Circuit Court’s Docket Sheet

for State v. Redden, Case No. 95-F-153 (Id., pp. 18 – 20.); (4)

A copy of the Circuit Court’s Docket Sheet for Redden v. Waid,

Case No. 08-C-398 (Id., pp. 21 – 25.); (5) A copy of the Circuit

Court’s Docket Sheet for Redden v. Ballard, Case No. 13-C-123

(Id., pp. 26 – 27.); and (6) A copy of the WVSCA’s Docket Sheet

for Ronnie R. v. Ballard, Case No. 16-0565 (Id., p. 28.).

           b. Petitioner’s Motion to Appeal Magistrate Judge Omar
               Aboulhosn’s Proposed Findings and Recommendations.


                                  8
       The petitioner’s objection to the magistrate judge’s PF&R

can be summarized as follows: the petitioner contends there is a

“conflict of interest” because Judge Omar Aboulhosn allegedly

ruled over the petitioner’s preceding criminal cases and found

that that all attorneys were ineffective, and Sidney Bell was

appointed to represent him.   (ECF No. 29).   Based upon this

alleged ruling, the petitioner argues that Judge Derrick Swope’s

later ruling that the petitioner’s counsel was not ineffective

is subject to the precedent of Judge Alboulhosn’s ruling, and

“allows for a writ of habeas corpus to be filed” and “resets

time clock, be back under court jurisdiction . . ..”    (ECF No.

29, p. 2).

       The petitioner erroneously claims the Judge Omar

Aboulhosn ruled that the petitioner’s counsel was ineffective in

a prior proceeding.   No court presiding over the petitioner’s

case has ever made such a finding. 1   Therefore, the petitioner’s

argument that he has been subject to double jeopardy “when Judge

Swope denied habeas corpus when Judge Omar Aboulhosn proceeded

and already ruled in favor of petitioner on ineffective

assistance of counsel . . ..” is without merit.    (ECF No. 32, p.

2).




1 The petitioner argues that Magistrate Judge Aboulhosn “found
all trial, appeal, and habeas lawyers to be ineffective. . . in
the cases # 95-F-153 and 92-F-77.” ECF No. 31
                                 9
        The petitioner makes an additional objection that his

“time clock” to file a habeas corpus petition be reset and “the

repetitive filing be overturned and dismissed.”    (ECF No. 32, p.

1).   The petitioner bases his argument solely on the fact that

he allegedly first received a ruling that he had ineffective

counsel and later was told by Judge Swope that his counsel was

not ineffective.   Id.   Because no court presiding over the

petitioner has even made such a finding, i.e., he had

ineffective counsel, the petitioner’s objection to the

magistrate judge’s finding that the petitioner’s instant Section

2254 Petition should be deemed as a second or successive Section

2254 application and be dismissed is without merit.

        Because the court finds that the petitioner’s “conflict

of interest” argument is not based upon any recorded evidence

and is clearly inaccurate, the petitioner’s Motion to Appeal

Magistrate Omar Aboulhosn Recommendation (ECF NO. 29), Motion to

Obtain Transcripts (ECF NO. 30), Motion to Obtain Statement (ECF

No. 31), and Prayer of Relief (ECF No. 32) are DENIED.

        Additionally, the court has considered whether to grant a

certificate of appealability.    See 28 U.S.C. § 2253(c).   A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”    28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

                                 10
constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.    Accordingly, the

court DENIES a certificate of appealability.

                           II.    CONCLUSION

       For the reasons set forth above, the court hereby DENIES

petitioner’s “Motion for Leave to File Amended Complaint” (ECF

No. 11); GRANTS respondent’s “Motion to Dismiss for Lack of

Jurisdiction” (ECF No. 20); DENIES as moot petitioner’s “Motion

to Reset Federal Clock or Timelines” (ECF No. 12); DENIES

petitioner’s Motion to Appeal Magistrate Omar Aboulhosn

Recommendation (ECF No. 29); DENIES Motion to Obtain Transcripts

(ECF No. 30); DENIES Motion to Obtain Statement (ECF No. 31);

and DENIES Prayer of Relief (ECF No. 32), and removes this

matter from the court’s docket.




                                  11
       The Clerk is further directed to forward a certified copy

of this Judgment Order to petitioner, pro se and to counsel of

record.

     It is SO ORDERED this 29th day of March, 2019.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




                                12
